DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show wherein the gate conductor is spatially isolated from the field conductor (Examiner notes that the drawings do not show a clear distinction of the difference between the gate conductor and field conductor being integral or  the gate conductor being spatially isolated from the field conductor as described in claims 1 and 11) as described in the specification[0043].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, & 11, & 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub no 2007/0264785 A1) in view of Yoneda (US Pub no. 2009/0321852 A1) in view of Lu (US Pub no. 2014/0320174 A1).
Regarding claim 1, Choi et al discloses a method for manufacturing a laterally diffused metal oxide semiconductor device (fig.6- fig. 10), comprising: forming a drift region (130) of a first doping type in a base layer (120); forming a body region (160) of a second doping type in the base layer (120), wherein lateral diffusion of the body region toward the drift region is suppressed by the drift region, and the body region(160) is entirely arranged in the drift region(130)[0020] ; the method further comprises: forming a voltage withstanding layer(230) on the first surface of the base layer(120), wherein the voltage withstanding layer(230) is arranged adjacent to the gate dielectric layer(210), and at least a part of the voltage withstanding layer (230)is arranged on the drift region(130)fig. 10.

Choi et al fails to teach forming a gate dielectric layer and a gate conductor on a first surface of the base layer after forming the body region, wherein before forming a drift region of a first doping type In a base layer, the method further comprises forming a field oxide layer on a surface of the base layer; and wherein forming the gate conductor comprises: forming a conductor layer on the first surface of the base layer; and etching the conductor layer to form the gate conductor and a field conductor, wherein at least a part of the gate conductor is arranged on the gate dielectric layer, and at least a part of the field conductor is arranged on the voltage withstanding layer, wherein the gate conductor is spatially isolated from the field conductor.
However, in the same endeavor, Yoneda et al discloses forming a gate dielectric layer (12)and a gate conductor(13) on a first surface of the base layer (3)after forming the body region(11)[0027][0040], wherein before forming a drift region(10) of a first doping type In a base layer(3), the method further comprises forming a field oxide layer (9)on a surface of the base layer(3)[0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Yoneda et al since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988)
Choi et al in view of Yoneda et al discloses all the limitations above except for wherein forming the gate conductor comprises: forming a conductor layer on the first 
However, Lu et al teaches forming the gate conductor comprises: forming a conductor layer on the first surface of a base layer; and etching the conductor layer to form the gate conductor (231) and a field conductor (241- the electric field is significantly reduced at the corner region of the STI 229[0030]; Examiner notes that 241 functions as a field conductor), wherein at least a part of the gate conductor is arranged on the gate dielectric layer(208), and at least a part of the field conductor (241)is arranged on a voltage withstanding layer(229)[0025[0028], wherein the gate conductor (231) is spatially isolated from the field conductor (241) (fig. 5).It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the teachings of Choi  et al & Yoneda  et al  with the teachings of Lu et al  to allow for the source/drain voltage to maintained at typical operational levels without corresponding losses in current performance.

Regarding claim 2, Choi et al discloses wherein the body region (160)is arranged in contact with the drift region(130), or at least a part of the body region(160) is arranged in the drift region (130) fig. 10
Regarding claim 3, Choi  et al discloses wherein the drift region (130) extends from one side at a drain portion (200) of the laterally diffused metal oxide semiconductor 

Regarding claim 6, Choi  et al discloses  wherein forming the gate conductor (220)comprises: forming a conductor layer on the first surface of the base layer(120)[0026]; and etching the conductor layer to form the gate conductor(220)[0026], wherein at least a part of the gate conductor (220)is arranged on the gate dielectric layer(210) [0026].
Regarding claim 11, Choi et al discloses a semiconductor device (fig. 10), wherein the semiconductor device is a laterally diffused metal oxide semiconductor device and comprises: a base layer (120); a drift region (130)of a first doping type arranged in the base layer(120); and a body region (160)of a second doping type arranged in the base layer (120), wherein there is a predetermined positional relationship between the drift region (130)and the body region (160)such that lateral diffusion of the body region toward the drift region is suppressed by the drift region, and the body region (160) is entirely arranged in the drift region (130) fig. 10; wherein the semiconductor device further comprises a field oxide layer (230)formed on a surface of the base layer (120); and a gate dielectric layer(210) and a gate conductor (220)arranged on a first surface of the base layer (120); a part of the gate dielectric layer(210) Is arranged on a surface of the body region(160), and another part of the gate dielectric layer (210)Is arranged on the first surface of the base layer(120); the 

Choi et al fails to teach wherein the field oxide layer is formed before the drift region of the first doping type arranged In the base layer, wherein the gate dielectric layer and the gate conductor are formed on the first surface of the base layer after forming the body region and a field conductor, wherein at least a part of the field conductor is arranged on the voltage withstanding layer, and the field conductor is spatially isolated from the gate conductor.

However, in the same endeavor, Yoneda et al discloses wherein the field oxide layer (9)is formed before the drift region (10)of the first doping type arranged In the base layer(3) [0038], wherein the gate dielectric layer(12) and the gate conductor (13)are formed on the first surface of the base layer (3)after forming the body region(11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi et al with the teachings of Yoneda et al since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988)

However, in the same endeavor, Lu et al discloses further comprising a field conductor(241), wherein at least a part of the field conductor(241) is arranged on a voltage withstanding layer(229) , and the field conductor  (241)is spatially isolated from the gate conductor (231)[0025] [0028]fig. 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the teachings of Choi et al & Yoneda et al with the teachings of Lu et al to allow for the source/drain voltage to maintain at typical operational levels without corresponding losses in current performance.

Regarding claim 13, Choi et al discloses further comprising: a source region (170)of the first doping type arranged in the body region (160), wherein the source region(170) is arranged adjacent to the gate dielectric layer (210) fig. 10.
Regarding claim 15, Choi et al discloses wherein the body region (160) is arranged in contact with the drift region (130), or at least a part of the body region(160) is arranged in the drift region (130) fig. 10.
Regarding claim 16, Choi et al discloses wherein the drift region (130) is configured to extend from one side at a drain portion (200) of the laterally diffused metal oxide semiconductor device to one side at a source portion(170) of the laterally diffused metal oxide semiconductor device (fig. 10).
Regarding claim 17, Choi et al discloses wherein the body region (160) is arranged in the drift region (130) on the side at the source portion (170)of the laterally diffused metal oxide semiconductor device (fig. 10).
 
Claims 4 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Choi (US Pub no. 2007/0264785 A1) in view of Yoneda (US Pub no. 2009/00321852 A1) in view of Lu (US Pub no. 2014/0320174 A1) as applied to claims 1 & 11 and further in view of Feilchenfeld (US Pub no. 2009/0140343 A1).
Regarding claim 4, Choi et al as modified by Yoneda et al & Lu et al discloses all the claim limitations of claim 1 but fails to teach further comprising: forming a well region of the first doping type in a semiconductor substrate, wherein the base layer comprises the semiconductor substrate and the well region, and the drift region and the body region are formed in the well region. 
However, Feilchenfeld et al discloses forming a well region(11) of the first doping type in a semiconductor substrate(10), wherein a base layer (8)comprises the semiconductor substrate(10) and the well region(11), and the drift region (40)and the 
Regarding claim 18, Choi et al as modified by Yoneda et al & Lu et al discloses all the claim limitations of claim 11 and further teaches the base layer (120) comprises a semiconductor substrate (120) (Choi et al )but fails to teach a well region of the first doping type, the well region is arranged in the semiconductor substrate, and the body region and the drift region are arranged in the well region.
However, Feilchenfeld et al discloses a well region of the first doping type, the well region (11) is arranged in the semiconductor substrate(10), and the body region (30)and the drift region (40) are arranged in the well region (11)[0082] (fig. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choi et al , Yoneda et al, & Lu et al  with the teachings of Feilchenfeld et al to lower the drain resistance.


Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Choi (US Pub no 2007/0264785 A1) in view of Yoneda (US Pub no. 2009/00321852 A1) in view of Lu (US Pub no. 2014/0320174 A1) as applied to claim 1 and further in view of Kim (US Pub no. 2017/0301668 A1).
Regarding claim 9, Choi et al in view of Yoneda et al & Lu et al discloses all the claim limitations of claim 1 and further teaches forming a drain region (200)of the first 
However, Kim et al discloses forming a lightly doped drain region (160)of the first doping type in a surface region of the body region (111) and the drain portion(163); forming a sidewall (181)of the gate conductor(151) [0121][0122].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Choi et al, Yoneda et al, & Lu et al  with the teachings of Kim et al to reduce an electric field in the drain region.
Claim 10 & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Choi (US Pub no 2007/0264785 A1) in view of Yoneda (US Pub no. 2009/00321852 A1) in view of Lu (US Pub no. 2014/0320174 A1) as applied to claims 1 & 11 and further in view of Liu (US Pub no. 2017/0278963 A1).
Regarding claim 10, Choi et al. as modified by Yoneda et al & Lu et al discloses all the claim limitations of claim 1 and further teaches the second doping type is a p-type [0019]but fails to teach the body region is formed by implanting a dopant containing indium into the base layer.
However, Liu et al discloses a dopant in the body region contains indium [0053].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choi et al ,Yoneda et al, & Lu et al  with the teachings of Liu et al since the claim would have been obvious because the 

Regarding claim 20, Choi et al as modified by Yoneda et al & Lu et al discloses all the claim limitations of claim 11 and further teaches the second doping type is a p-type but fails to teach a dopant in the body region contains indium.

However, Liu et al discloses a dopant in the body region contains indium [0053].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choi et al ,Yoneda et al, & Lu et al with the teachings of Liu et al since the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. Thus, it can be understood that reference numbers 231 and 241 are both gate electrodes. In addition, there is no field conductor in Lu, and the two gate electrodes are both arranged over the gate oxide layer 208, rather than one over the gate oxide layer and the other over a voltage withstanding layer, as claimed. As a result, Lu does not disclose or suggest that “forming the gate conductor comprises: forming a conductor layer on the first surface of the base layer; and etching the conductor layer to .
Examiner notes that although Lu teaches that numbers 231 and 241 are both gate electrodes,  Lu et al further teaches that - the electric field is significantly reduced at the corner region of the STI 229[0030] due to the dual gate. Examiner notes that the dual gate functions as a field conductor(as evidenced by Noh et al ( US Pub no. 2016/0141413 A1) that is, the portion of the second gate line 140b, may overlap with the first isolation region 103, so that the first gate electrode 140 may function as a field plate . Accordingly, concentration of electric fields around the first isolation region 103 is reduced, thereby improving the reliability of the semiconductor device [0116]). Therefore, Lu et al teaches a part of the field conductor (part of 241 of the dual gate) is arranged on the voltage withstanding layer (229), wherein the gate conductor (231) is spatially isolated from the field conductor (241) and therefore the rejection is maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813